Exhibit 10.2

SPIRIT REALTY CAPITAL, INC.

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
July 17, 2013, is entered into by and between Spirit Realty Capital, Inc., a
Maryland corporation (including any successors and/or assigns, the “Company”)
and Thomas H. Nolan, Jr. (the “Employee”). This Agreement amends and restates in
its entirety the Original Agreement (as defined below) and shall be effective as
of the Amended Effective Date (as defined below).

W I T N E S S E T H

WHEREAS, the Employee and the Company previously entered into that certain
Employment Agreement, dated as of June 20, 2011, as amended on August 29,
2011, October 1, 2011, November 9, 2011 and January 22, 2013 (collectively, the
“Original Agreement”) pursuant to which the Employee currently serves as the
Company’s Chief Executive Officer; and

WHEREAS, the Company, Spirit Realty, L.P., a Delaware limited partnership, Cole
Credit Property Trust II, Inc., a Maryland corporation (“Cole”) and Cole
Operating Partnership II, LP, a Delaware limited partnership, have entered into
that certain Agreement and Plan of Merger dated January 22, 2013, pursuant to
which the Company will merge with and into Cole (the “Company Merger”) with Cole
continuing as the surviving entity in the Company Merger under the name “Spirit
Realty Capital, Inc.”; and

WHEREAS, in connection with the Company Merger, as of the Amended Effective
Date, the Company desires to continue to employ the Employee as the Chief
Executive Officer of the Company; and

WHEREAS, as of the Amended Effective Date, the Original Agreement shall
terminate and be superseded by this Agreement.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. EMPLOYMENT TERM. The Company agrees to employ the Employee pursuant to the
terms of this Agreement, and the Employee agrees to be so employed, for a term
commencing on the date of the closing of the Company Merger (the “Amended
Effective Date”) and ending on September 4, 2014. On September 4, 2014 and on
each anniversary thereof, the term of this Agreement shall be automatically
extended for successive one-year periods; provided, however, that the Company,
on the one hand, or the Employee, on the other hand, may elect not to extend
this Agreement by giving written notice to the other party at least thirty
(30) days prior to the last day of the then-current Employment Term (as defined
below). Notwithstanding the foregoing, the Employee’s employment hereunder may
be earlier terminated in accordance with Section 6 hereof, subject to the
provisions of Section 7 hereof. The period of time between the Amended Effective
Date and the termination of the Employee’s employment hereunder shall be
referred to herein as the “Employment Term.”



--------------------------------------------------------------------------------

2. POSITION AND DUTIES.

(a) GENERAL. During the Employment Term, the Employee shall serve as the Chief
Executive Officer of the Company. In this capacity, the Employee shall have the
duties, authorities and responsibilities commensurate with the duties,
authorities and responsibilities of persons in similar capacities in similarly
sized companies, shall be primarily responsible for oversight of activities
related to a Change in Control (as defined in the Company’s 2012 Incentive Award
Plan, as may be amended from time to time), and shall have such other duties,
authorities and responsibilities as may reasonably be assigned to the Employee
from time to time in writing by the Board of Directors of the Company (the
“Board”) that are not inconsistent with the Employee’s position with the
Company. All Company functions shall report directly or indirectly to the
Employee. The Employee’s principal place of employment with the Company shall be
in the Company’s corporate office in Dallas, Texas. Such office shall be in a
location and of a size and furnished and staffed at a level that is customary
and appropriate for an organization of the size and scope of the Company. The
parties contemplate, however, that the Employee will spend substantial time in
accordance with the needs of the business at the Company’s headquarters in
Scottsdale, Arizona (it being understood that the exact time allocation shall be
determined in the good-faith discretion of the Employee). The Employee shall
report directly and exclusively to the Board.

(b) OTHER ACTIVITIES. During the Employment Term, the Employee shall devote all
of the Employee’s business time, energy, business judgment, knowledge and skill
and the Employee’s best efforts to the performance of the Employee’s duties with
the Company, provided that the foregoing shall not prevent the Employee from
(i) with prior written notice to the Board, serving on the boards of directors
of non-profit organizations and, with the prior written approval of the Board,
other for profit companies, (ii) participating in charitable, civic,
educational, professional, community or industry affairs, and (iii) managing the
Employee’s passive personal investments so long as such activities in the
aggregate do not interfere or conflict with the Employee’s duties hereunder or
create a potential business or fiduciary conflict.

(c) BOARD MEMBERSHIP. The Board shall take such action as may be necessary to
re-appoint or re-elect the Employee as Chairman of the Board throughout the
Employment Term.

3. BASE SALARY. During the Employment Term, the Company agrees to pay the
Employee a base salary at an annual rate of not less than $721,000, payable in
accordance with the regular payroll practices of the Company, but not less
frequently than monthly. The Employee’s Base Salary shall be subject to annual
review by the Board (or a committee thereof), and may be increased from time to
time by the Board (or a committee thereof). The base salary as determined herein
and increased from time to time shall constitute “Base Salary” for purposes of
this Agreement.

4. INCENTIVE COMPENSATION.

(a) ANNUAL BONUS. During the Employment Term, the Employee shall be eligible to
receive an annual discretionary incentive payment under the Company’s annual
bonus plan as may be in effect from time to time (the “Annual Bonus”), based on
a target bonus

 

2



--------------------------------------------------------------------------------

opportunity of 150% of the Employee’s Base Salary and a maximum bonus
opportunity of 200% of the Employee’s Base Salary, upon the attainment of one or
more pre-established performance goals established by the Board (or a committee
thereof) in its sole discretion. It is expected that such performance criteria
will be based on both financial and non-financial goals, will be set in
consultation with the Employee, and may be set at any point during the calendar
year (it being intended that such criteria will be established during the
Company’s annual budgeting process). The Board (or a committee thereof) shall
reserve the right to adjust the applicable performance criteria during the
calendar year (it being understood that any such adjustment shall only be
implemented, if, in the reasonable judgment of the Board (or a committee
thereof), it is determined to be necessary to adapt to changing circumstances,
and not with the intention of increasing the difficulty of achieving the
applicable performance criteria). The Company expects that the Board (or a
committee thereof) will formally review performance at least annually in
consultation with the Employee. The Employee’s Annual Bonus for a calendar year
shall be determined by the Board (or a committee thereof) after the end of the
applicable calendar year based on the level of achievement of the applicable
performance criteria, and shall be paid to the Employee in the calendar year
following the calendar year to which such Annual Bonus relates at the same time
annual bonuses are paid to other senior executives of the Company, subject to
continued employment at the time of payment.

(b) LONG-TERM INCENTIVE AWARDS. During the Employment Term, the Employee shall
be eligible to receive equity and other long-term incentive awards under any
applicable plan adopted by the Company. It is expected that the Employee will
receive annual long-term incentive awards consistent with persons in similar
capacities in similarly sized companies.

5. EMPLOYEE BENEFITS.

(a) BENEFIT PLANS. During the Employment Term, the Employee shall be entitled to
participate in any employee benefit plan that the Company has adopted or may
adopt, maintain or contribute to for the benefit of its employees generally,
subject to satisfying the applicable eligibility requirements, and except to the
extent such plans are duplicative of the benefits otherwise provided hereunder.
The Employee’s participation will be subject to the terms of the applicable plan
documents and generally applicable Company policies. Notwithstanding the
foregoing, the Company may modify or terminate any employee benefit plan at any
time.

(b) VACATION TIME. During the Employment Term, the Employee shall be entitled to
four (4) weeks of paid vacation per calendar year (as prorated for partial
years) in accordance with the Company’s policy on accrual and use applicable to
employees as in effect from time to time.

(c) BUSINESS AND TRAVEL EXPENSES. Upon presentation of reasonable substantiation
and documentation as the Company may specify from time to time, the Employee
shall be reimbursed in accordance with the Company’s expense reimbursement
policy, for all reasonable out-of-pocket business and travel expenses incurred
and paid by the Employee during the Employment Term and in connection with the
performance of the Employee’s duties hereunder, including, but not limited to,
lodging and reasonable travel expenses between the

 

3



--------------------------------------------------------------------------------

Employee’s residence and the Company’s premises where the Employee performs
services (but only if such premises is other than the Employee’s principal place
of employment as set forth in Section 2(a) hereof).

6. TERMINATION. The Employee’s employment and the Employment Term shall
terminate on the first of the following to occur:

(a) DISABILITY. Upon ten (10) days’ prior written notice by the Company to the
Employee of a termination due to Disability. For purposes of this Agreement,
“Disability” shall be defined as the inability of the Employee to have performed
the Employee’s material duties hereunder after reasonable accommodation due to a
physical or mental injury, infirmity or incapacity for one hundred eighty
(180) days (including weekends and holidays) in any three hundred, sixty-five
(365)-day period as determined by the Board in its reasonable discretion. The
Employee shall cooperate in all respects with the Company if a question arises
as to whether the Employee has become disabled (including, without limitation,
submitting to reasonable examinations by one or more medical doctors and other
health care specialists selected by the Company and authorizing such medical
doctors and other health care specialists to discuss the Employee’s condition
with the Company).

(b) DEATH. Automatically upon the date of death of the Employee.

(c) CAUSE. Immediately upon written notice by the Company to the Employee of a
termination for Cause. “Cause” shall mean:

(i) the Employee’s willful misconduct or gross negligence in the performance of
the Employee’s duties to the Company;

(ii) the Employee’s repeated failure to perform the Employee’s lawful duties to
the Company or to follow the lawful written directives of the Board (other than
as a result of death or physical or mental incapacity);

(iii) the Employee’s conviction of, or pleading of guilty or nolo contendere to,
a felony or any crime involving moral turpitude;

(iv) the Employee’s performance of any material act of theft, embezzlement,
fraud, malfeasance, dishonesty or misappropriation of the Company’s property;

(v) the Employee’s use of illegal drugs or the Employee’s abuse of alcohol that,
in either case, materially impairs the Employee’s ability to perform the
Employee’s duties contemplated hereunder;

(vi) the Employee’s material breach of any fiduciary duty owed to the Company
(including, without limitation, the duty of care and the duty of loyalty); or

(vii) the Employee’s material breach of this Agreement or a material violation
of the Company’s code of conduct or other written policy pursuant to which the
Employee would be subject to immediate dismissal.

 

4



--------------------------------------------------------------------------------

Any determination of Cause by the Company will be made by a resolution approved
by a majority of the members of the Board (other than the Employee, as
applicable), provided that no such determination may be made until the Employee
has been given written notice detailing the specific Cause event and a period of
thirty (30) days following receipt of such notice to present evidence that such
event is not Cause, or to cure such event (if susceptible to cure) to the
satisfaction of the Board. Notwithstanding anything to the contrary contained
herein, the Employee’s right to cure shall not apply if there are habitual or
repeated breaches by the Employee and there has been a previous opportunity to
cure. Any notice of a termination for Cause as contemplated above shall be made
within ninety (90) days following the date on which the Company first obtains
actual knowledge of the circumstances alleged to constitute a Cause event
hereunder (it being understood that such circumstances may relate to a period in
excess of ninety (90) days or a pattern of behavior that extends beyond a period
of ninety (90) days).

(d) WITHOUT CAUSE. Immediately upon written notice by the Company to the
Employee of an involuntary termination without Cause (other than for death or
Disability).

(e) GOOD REASON. Upon written notice by the Employee to the Company of a
termination for Good Reason. “Good Reason” shall mean the occurrence of any of
the following events, without the express written consent of the Employee,
unless such events are fully corrected in all material respects by the Company
within thirty (30) days following written notification by the Employee to the
Company of the occurrence of one of the reasons set forth below:

(i) material diminution in the Employee’s duties, authorities or
responsibilities (other than temporarily while physically or mentally
incapacitated or as required by applicable law); provided that the Employee
ceasing to serve as Chairman of the Board or as a member of the Board shall not
constitute Good Reason hereunder if such cessation is required to comply with
applicable law;

(ii) relocation of the Employee’s primary work location by more than fifty
(50) miles from its then current location;

(iii) the Company’s material breach of the Company’s obligations hereunder; or

(iv) material diminution in the Employee’s Base Salary or target Annual Bonus.

The Employee shall provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within ninety (90) days
after the first occurrence of such circumstances, and actually terminate
employment within thirty (30) days following the expiration of the Company’s
cure period as set forth above. Otherwise, any claim of such circumstances as
“Good Reason” shall be deemed irrevocably waived by the Employee.

(f) WITHOUT GOOD REASON. Upon thirty (30) days’ prior written notice by the
Employee to the Company of the Employee’s voluntary termination of employment
without

 

5



--------------------------------------------------------------------------------

Good Reason (which the Company may, in its sole discretion, make effective
earlier than any notice date).

(g) EXPIRATION OF EMPLOYMENT TERM; NON-EXTENSION OF AGREEMENT. Upon the
expiration of the Employment Term due to a non-extension of the Agreement by the
Company or the Employee pursuant to the provisions of Section 1 hereof.

7. CONSEQUENCES OF TERMINATION.

(a) DEATH. In the event that the Employee’s employment and the Employment Term
ends on account of the Employee’s death, the Employee or the Employee’s estate,
as the case may be, shall be entitled to the following (with the amounts due
under Sections 7(a)(i) through 7(a)(iii) hereof to be paid within sixty
(60) days following termination of employment, or such earlier date as may be
required by applicable law):

(i) any unpaid Base Salary through the date of termination;

(ii) reimbursement for any unreimbursed business expenses incurred through the
date of termination;

(iii) any accrued but unused vacation time in accordance with Company policy;
and

(iv) all other accrued and vested payments, benefits or fringe benefits to which
the Employee shall be entitled under the terms of any applicable compensation
arrangement or benefit, equity or fringe benefit plan or program or grant or
this Agreement (collectively, Sections 7(a)(i) through 7(a)(iv) hereof shall be
hereafter referred to as the “Accrued Benefits”).

(b) DISABILITY. In the event that the Employee’s employment and/or Employment
Term ends on account of the Employee’s Disability, the Company shall pay or
provide the Employee with the Accrued Benefits.

(c) TERMINATION FOR CAUSE OR WITHOUT GOOD REASON OR AS A RESULT OF EMPLOYEE
NON-EXTENSION OF THIS AGREEMENT. If the Employee’s employment is terminated
(x) by the Company for Cause, (y) by the Employee without Good Reason, or (z) as
a result of the Employee’s non-extension of the Employment Term as provided in
Section 1 hereof, the Company shall pay to the Employee the Accrued Benefits.

(d) TERMINATION WITHOUT CAUSE OR FOR GOOD REASON OR AS A RESULT OF COMPANY
NON-EXTENSION OF THIS AGREEMENT. If the Employee’s employment by the Company is
terminated (x) by the Company other than for Cause, (y) by the Employee for Good
Reason, or (z) as a result of the Company’s non-extension of the Employment Term
as provided in Section 1 hereof, the Company shall pay or provide the Employee
with the following: (i) the Accrued Benefits; and (ii) subject to the Employee’s
continued compliance with the obligations in Sections 8, 9 and 10 hereof, (A) an
amount equal to the Employee’s monthly Base Salary rate (but not as an
employee), paid monthly for a period of twenty-four (24) months following such
termination, (B) a lump sum cash payment in an amount

 

6



--------------------------------------------------------------------------------

equal to $1,000,000, payable within sixty (60) days following such termination
and (C) full vesting of the Restricted Stock Award granted to the Employee on
September 25, 2012 covering 352,942 restricted shares of the Company’s common
stock; provided that to the extent that the payment of any amount constitutes
“nonqualified deferred compensation” for purposes of “Code Section 409A” (as
defined in Section 20 hereof), any such payment scheduled to occur during the
first sixty (60) days following such termination shall not be paid until the
sixtieth (60th) day following such termination and shall include payment of any
amount that was otherwise scheduled to be paid prior thereto. Payments and
benefits provided in this Section 7(d) shall be in lieu of any termination or
severance payments or benefits for which the Employee may be eligible under any
of the plans, policies or programs of the Company or under the Worker Adjustment
Retraining Notification Act of 1988 or any similar state statute or regulation.

(e) CODE SECTION 280G. To the extent that any amount or benefit that may be paid
or otherwise provided to or in respect of the Employee by the Company, Holdco or
any affiliated company, whether pursuant to this Agreement or otherwise, exceeds
the limitations of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”) such that an excise tax would be imposed under Section 4999 of the
Code, the provisions of Exhibit A attached hereto shall be applicable.

(f) OTHER OBLIGATIONS. Upon any termination of the Employee’s employment with
the Company, the Employee shall promptly resign from any position as an officer,
director or fiduciary of any Company-related entity.

(g) EXCLUSIVE REMEDY. The amounts payable to the Employee following termination
of employment and the Employment Term hereunder pursuant to Sections 6 and 7
hereof shall be in full and complete satisfaction of the Employee’s rights under
this Agreement and any other claims that the Employee may have in respect of the
Employee’s employment with the Company or any of its affiliates, and the
Employee acknowledges that such amounts are fair and reasonable, and are the
Employee’s sole and exclusive remedy, in lieu of all other remedies at law or in
equity, with respect to the termination of the Employee’s employment hereunder
or any breach of this Agreement.

8. RELEASE; NO MITIGATION; SET-OFFS. Any and all amounts payable and benefits or
additional rights provided pursuant to this Agreement beyond the Accrued
Benefits shall only be payable if the Employee delivers to the Company and does
not revoke a general release of claims in favor of the Company substantially in
the form of Exhibit B attached hereto. Such release shall be executed and
delivered (and no longer subject to revocation, if applicable) within sixty
(60) days following termination. In no event shall the Employee be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Employee under any of the provisions of this Agreement,
nor shall the amount of any payment hereunder be reduced by any compensation
earned by the Employee as a result of employment by a subsequent employer or
self-employment. Subject to the provisions of Section 20(b)(v) hereof, the
Company’s obligations to pay the Employee amounts hereunder shall be subject to
set-off, counterclaim or recoupment of amounts owed by the Employee to the
Company or any of its affiliates.

 

7



--------------------------------------------------------------------------------

9. RESTRICTIVE COVENANTS.

(a) CONFIDENTIALITY. During the course of the Employee’s employment with the
Company, the Employee will have access to Confidential Information. For purposes
of this Agreement, “Confidential Information” means all data, information,
ideas, concepts, discoveries, trade secrets, inventions (whether or not
patentable or reduced to practice), innovations, improvements, know-how,
developments, techniques, methods, processes, treatments, drawings, sketches,
specifications, designs, patterns, models, plans and strategies, and all other
confidential or proprietary information or trade secrets in any form or medium
(whether merely remembered or embodied in a tangible or intangible form or
medium) whether now or hereafter existing, relating to or arising from the past,
current or potential business, activities and/or operations of the Company or
any of its affiliates, including, without limitation, any such information
relating to or concerning finances, sales, marketing, advertising, transition,
promotions, pricing, personnel, customers, suppliers, vendors, raw partners
and/or competitors. The Employee agrees that the Employee shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Employee’s assigned duties and for the
benefit of the Company, either during the period of the Employee’s employment or
at any time thereafter, any Confidential Information or other confidential or
proprietary information received from third parties subject to a duty on the
Company’s and its subsidiaries’ and affiliates’ part to maintain the
confidentiality of such information, and to use such information only for
certain limited purposes, in each case, which shall have been obtained by the
Employee during the Employee’s employment by the Company (or any predecessor).
The foregoing shall not apply to information that (i) was known to the public
prior to its disclosure to the Employee, (ii) becomes generally known to the
public subsequent to disclosure to the Employee through no wrongful act of the
Employee or any representative of the Employee, or (iii) the Employee is
required to disclose by applicable law, regulation or legal process (provided
that, except to the extent disclosure by the Company or any of its affiliates is
contemplated in connection with a potential Change in Control, the Employee
provides the Company with prior notice of the contemplated disclosure and
cooperates with the Company at its expense in seeking a protective order or
other appropriate protection of such information). Except to the extent
disclosure by the Company or any of its affiliates is made in connection with a
potential Change in Control, the terms and conditions of this Agreement shall
remain strictly confidential, and the Employee hereby agrees not to disclose the
terms and conditions hereof to any person or entity, other than immediate family
members, legal advisors or personal tax or financial advisors, or prospective
future employers solely for the purpose of disclosing the limitations on the
Employee’s conduct imposed by the provisions of this Section 9 who, in each
case, agree to keep such information confidential.

(b) NONCOMPETITION. The Employee acknowledges that (i) the Employee performs
services of a unique nature for the Company that are irreplaceable, and that the
Employee’s performance of such services to a “Competitive Business” (as defined
below) will result in irreparable harm to the Company, (ii) the Employee has had
and will continue to have access to Confidential Information which, if
disclosed, would unfairly and inappropriately assist in competition against the
Company and its affiliates, (iii) in the course of the Employee’s employment by
a Competitive Business, the Employee would inevitably use or disclose such
Confidential Information, (iv) the Company and its affiliates have substantial
relationships with their customers and the Employee has had and will continue to
have access to these customers,

 

8



--------------------------------------------------------------------------------

and (v) the Employee has generated and will continue to generate goodwill for
the Company and its affiliates in the course of the Employee’s employment.
Accordingly, during the Employee’s employment hereunder and for a period of
twenty-four (24) months thereafter, the Employee agrees that the Employee will
not, directly or indirectly, own, manage, operate, control, be employed by
(whether as an employee, consultant, independent contractor or otherwise, and
whether or not for compensation) or render services to any person, firm,
corporation or other entity, in whatever form, engaged in a Competitive Business
on the date of termination or in which the Company or its affiliates have
planned, on or prior to such date, to be engaged in on or after such date, in
any locale of any country in which the Company conducts business.
Notwithstanding the foregoing, nothing herein shall prohibit the Employee from
being a passive owner of not more than two percent (2%) of the equity securities
of a publicly traded corporation engaged in a Competitive Business, so long as
the Employee has no active participation in the business of such corporation.
For purposes hereof, the term “Competitive Business” shall mean any business
involved in the triple net real estate investment trust industry.

(c) NONSOLICITATION; NONINTERFERENCE. During the Employee’s employment hereunder
and for a period of twenty-four (24) months thereafter, the Employee agrees that
the Employee shall not, except in the furtherance of the Employee’s duties
hereunder, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, (i) solicit, aid or induce any
customer of the Company or any of its affiliates to purchase goods or services
then sold by the Company or any of its affiliates from another person, firm,
corporation or other entity or assist or aid any other person or entity in
identifying or soliciting any such customer, (ii) solicit, aid or induce any
employee, representative or agent of the Company or any of its affiliates to
leave such employment or retention or to accept employment with or render
services to or with any other person, firm, corporation or other entity
unaffiliated with the Company, or hire or retain any such employee,
representative or agent, or take any action to materially assist or aid any
other person, firm, corporation or other entity in identifying, hiring or
soliciting any such employee, representative or agent, or (iii) interfere, or
aid or induce any other person or entity in interfering, with the relationship
between the Company or any of its affiliates and any of their respective
vendors, joint venturers or licensors. An employee, representative or agent
shall be deemed covered by this Section 9(c) while so employed or retained and
for a period of three (3) months thereafter. Notwithstanding the foregoing, the
provisions of this Section 9(c) shall not be violated by general advertising or
solicitation not specifically targeted at Company-related persons or entities.

(d) NONDISPARAGEMENT. The Employee agrees not to make negative comments or
otherwise disparage the Company or its officers, directors, employees,
shareholders, members, agents or products other than in the good faith
performance of the Employee’s duties to the Company while the Employee is
employed by the Company. The Company agrees to direct the members of the Board
and its executive officers, while employed by the Company or serving as a
director of the Company, not to make negative comments or otherwise disparage
the Employee. The foregoing shall not be violated by truthful statements in
response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings), and the foregoing limitation
on the Company’s directors and executive officers shall not be violated by
statements that they in good faith believe are necessary or appropriate to make
in connection with performing their duties and obligations to the Company.

 

9



--------------------------------------------------------------------------------

(e) INVENTIONS. (i) The Employee acknowledges and agrees that all ideas,
methods, inventions, discoveries, improvements, work products, developments,
software, know-how, processes, techniques, methods, works of authorship and
other work product, whether patentable or unpatentable, (A) that are reduced to
practice, created, invented, designed, developed, contributed to, or improved
with the use of any Company resources and/or within the scope of the Employee’s
work with the Company or that relate to the business, operations or actual or
demonstrably anticipated research or development of the Company, and that are
made or conceived by the Employee, solely or jointly with others, during the
period of the Employee’s employment with the Company, or (B) suggested by any
work that the Employee performs in connection with the Company, either while
performing the Employee’s duties with the Company or on the Employee’s own time,
but only insofar as the Inventions are related to the Employee’s work as an
employee or other service provider to the Company, shall belong exclusively to
the Company (or its designee), whether or not patent or other applications for
intellectual property protection are filed thereon (the “Inventions”). The
Employee will keep full and complete written records (the “Records”), in the
manner prescribed by the Company, of all Inventions, and will promptly disclose
all Inventions completely and in writing to the Company. The Records shall be
the sole and exclusive property of the Company, and the Employee will surrender
them upon the termination of the Employment Term, or upon the Company’s request.
The Employee will assign to the Company the Inventions and all patents or other
intellectual property rights that may issue thereon in any and all countries,
whether during or subsequent to the Employment Term, together with the right to
file, in the Employee’s name or in the name of the Company (or its designee),
applications for patents and equivalent rights (the “Applications”). The
Employee will, at any time during and subsequent to the Employment Term, make
such applications, sign such papers, take all rightful oaths, and perform all
other acts as may be requested from time to time by the Company to perfect,
record, enforce, protect, patent or register the Company’s rights in the
Inventions, all without additional compensation to the Employee from the
Company. The Employee will also execute assignments to the Company (or its
designee) of the Applications, and give the Company and its attorneys all
reasonable assistance (including the giving of testimony) to obtain the
Inventions for the Company’s benefit, all without additional compensation to the
Employee from the Company, but entirely at the Company’s expense.

(ii) In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright laws of the United States, on behalf of the Company,
and the Employee agrees that the Company will be the sole owner of the
Inventions, and all underlying rights therein, in all media now known or
hereinafter devised, throughout the universe and in perpetuity without any
further obligations to the Employee. If the Inventions, or any portion thereof,
are deemed not to be Work for Hire, or the rights in such Inventions do not
otherwise automatically vest in the Company, the Employee hereby irrevocably
conveys, transfers and assigns to the Company, all rights, in all media now
known or hereinafter devised, throughout the universe and in perpetuity, in and
to the Inventions, including, without limitation, all of the Employee’s right,
title and interest in the copyrights (and all renewals, revivals and extensions
thereof) to the Inventions, including, without limitation, all rights of any
kind or any nature now or hereafter recognized, including, without limitation,
the unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in equity for any infringement, or other unauthorized use or
conduct in derogation of the Inventions, known or unknown, prior to the date
hereof, including, without limitation, the right to receive all proceeds and
damages therefrom. In

 

10



--------------------------------------------------------------------------------

addition, the Employee hereby waives any so-called “moral rights” with respect
to the Inventions. To the extent that the Employee has any rights in the results
and proceeds of the Employee’s service to the Company that cannot be assigned in
the manner described herein, the Employee agrees to unconditionally waive the
enforcement of such rights. The Employee hereby waives any and all currently
existing and future monetary rights in and to the Inventions and all patents and
other registrations for intellectual property that may issue thereon, including,
without limitation, any rights that would otherwise accrue to the Employee’s
benefit by virtue of the Employee being an employee of or other service provider
to the Company.

(f) RETURN OF COMPANY PROPERTY. On the date of the Employee’s termination of
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), the Employee shall return all property belonging to the
Company or its affiliates (including, but not limited to, any Company-provided
laptops, computers, cell phones, wireless electronic mail devices or other
equipment, or documents and property belonging to the Company). The Employee may
retain the Employee’s rolodex and similar address books provided that such items
only include contact information.

(g) REASONABLENESS OF COVENANTS. In signing this Agreement, the Employee gives
the Company assurance that the Employee has carefully read and considered all of
the terms and conditions of this Agreement, including the restraints imposed
under this Section 9. The Employee agrees that these restraints are necessary
for the reasonable and proper protection of the Company and its affiliates and
their Confidential Information and that each and every one of the restraints is
reasonable in respect of subject matter, length of time and geographic area, and
that these restraints, individually or in the aggregate, will not prevent the
Employee from obtaining other suitable employment during the period in which the
Employee is bound by the restraints. The Employee acknowledges that each of
these covenants has a unique, very substantial and immeasurable value to the
Company and its affiliates and that the Employee has sufficient assets and
skills to provide a livelihood while such covenants remain in force. The
Employee further covenants that the Employee will not challenge the
reasonableness or enforceability of any of the covenants set forth in this
Section 9. It is also agreed that each of the Company’s affiliates will have the
right to enforce all of the Employee’s obligations to that affiliate under this
Agreement, including without limitation pursuant to this Section 9.

(h) REFORMATION. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 9 is excessive in duration or scope
or is unreasonable or unenforceable under applicable law, it is the intention of
the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the laws of that state.

(i) TOLLING. In the event of any violation of the provisions of this Section 9,
the Employee acknowledges and agrees that the post-termination restrictions
contained in this Section 9 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

 

11



--------------------------------------------------------------------------------

(j) SURVIVAL OF PROVISIONS. The obligations contained in this Section 9 and
Section 10 hereof shall survive the termination or expiration of the Employment
Term and the Employee’s employment with the Company, and shall be fully
enforceable thereafter.

10. COOPERATION. Upon the receipt of reasonable notice from the Company
(including outside counsel), the Employee agrees that while employed by the
Company and thereafter, the Employee will respond and provide information with
regard to matters in which the Employee has knowledge as a result of the
Employee’s employment with the Company, and will provide reasonable assistance
to the Company, its affiliates and their respective representatives in defense
of all claims that may be made against the Company or its affiliates, and will
assist the Company and its affiliates in the prosecution of all claims that may
be made by the Company or its affiliates, to the extent that such claims may
relate to the period of the Employee’s employment with the Company and does not
unreasonably interfere with the Employee’s subsequent employment or
self-employment. The Employee agrees to promptly inform the Company if the
Employee becomes aware of any lawsuit involving such claims that may be filed or
threatened against the Company or its affiliates. The Employee also agrees to
promptly inform the Company (to the extent that the Employee is legally
permitted to do so) if the Employee is asked to assist in any investigation of
the Company or its affiliates (or their actions), regardless of whether a
lawsuit or other proceeding has then been filed against the Company or its
affiliates with respect to such investigation, and shall not do so unless
legally required. Upon presentation of appropriate documentation, the Company
shall pay or reimburse the Employee for all reasonable out-of-pocket travel,
duplicating or telephonic expenses incurred by the Employee in complying with
this Section 10, and, after the Employment Term shall pay the Employee a daily
fee of $2,800 for any day in which the Employee’s services under this Section 10
are utilized; provided that no such payment shall be required under this
Section 10 during any period in which severance is being paid to the Employee
pursuant to Section 7(d) hereof.

11. EQUITABLE RELIEF AND OTHER REMEDIES. The Employee acknowledges and agrees
that the Company’s remedies at law for a breach or threatened breach of any of
the provisions of Section 9 or Section 10 hereof would be inadequate and, in
recognition of this fact, the Employee agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company
shall be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available, without the necessity
of showing actual monetary damages or the posting of a bond or other security.
In the event of a violation by the Employee of Section 9 or Section 10 hereof,
any severance being paid to the Employee pursuant to this Agreement or otherwise
shall immediately cease.

12. NO ASSIGNMENTS. This Agreement is personal to each of the parties hereto.
Except as provided in this Section 12 hereof, no party may assign or delegate
any rights or obligations hereunder without first obtaining the written consent
of the other party hereto. The Company may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company; provided that the Company shall require such successor to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company and
any successor to its

 

12



--------------------------------------------------------------------------------

business and/or assets, which assumes and agrees to perform the duties and
obligations of the Company under this Agreement by operation of law or otherwise
(including, for the avoidance of doubt, the surviving entity in the Company
Merger).

13. NOTICE. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery, if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile or electronic mail,
(c) on the first business day following the date of deposit, if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to the Employee:

At the address (or to the facsimile number) shown in the books and records of
the Company.

If to the Company:

Spirit Realty Capital, Inc.

16767 North Perimeter Drive

Suite 210

Scottsdale, Arizona 85260

Attention: Board of Directors

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

14. SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control.

15. SEVERABILITY. The provisions of this Agreement shall be deemed severable.
The invalidity or unenforceability of any provision of this Agreement in any
jurisdiction shall not affect the validity, legality or enforceability of the
remainder of this Agreement in such jurisdiction or the validity, legality or
enforceability of any provision of this Agreement in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by applicable law.

16. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

17. GOVERNING LAW; JURISDICTION. This Agreement, the rights and obligations of
the parties hereto, and all claims or disputes relating thereto, shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to the choice

 

13



--------------------------------------------------------------------------------

of law provisions thereof. Each of the parties agrees that any dispute between
the parties shall be resolved only in the courts of the State of New York or the
United States District Court for the Southern District of New York and the
appellate courts having jurisdiction of appeals in such courts. In that context,
and without limiting the generality of the foregoing, each of the parties hereto
irrevocably and unconditionally (a) submits in any proceeding relating to this
Agreement or the Employee’s employment by the Company or any affiliate, or for
the recognition and enforcement of any judgment in respect thereof (a
“Proceeding”), to the exclusive jurisdiction of the courts of the State of New
York, the court of the United States of America for the Southern District of New
York, and appellate courts having jurisdiction of appeals from any of the
foregoing, and agrees that all claims in respect of any such Proceeding shall be
heard and determined in such New York State court or, to the extent permitted by
law, in such federal court, (b) consents that any such Proceeding may and shall
be brought in such courts and waives any objection that the Employee or the
Company may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same, (c) waives all
right to trial by jury in any Proceeding (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the Employee’s
employment by the Company or any affiliate of the Company, or the Employee’s or
the Company’s performance under, or the enforcement of, this Agreement,
(d) agrees that service of process in any such Proceeding may be effected by
mailing a copy of such process by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at the
Employee’s or the Company’s address as provided in Section 13 hereof, and
(e) agrees that nothing in this Agreement shall affect the right to effect
service of process in any other manner permitted by the laws of the State of New
York. The parties acknowledge and agree that in connection with any dispute
hereunder, each party shall pay all of its own costs and expenses, including,
without limitation, its own legal fees and expenses.

18. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Employee and such officer or director of the Company as may be
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. As of the Amended Effective Date, this Agreement,
together with all exhibits hereto (if any), sets forth the entire agreement of
the parties hereto in respect of the subject matter contained herein and
supersedes any and all prior agreements or understandings between the Employee
and the Company with respect to the subject matter hereof. The Employee
acknowledges and agrees that that certain Agreement between the Employee and the
Company dated January 22, 2013 shall remain in full force and effect. In the
event that the Employee’s employment with the Company is terminated prior to the
Amended Effective Date, this Agreement shall have no force or effect. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement.

19. REPRESENTATIONS. The Employee represents and warrants to the Company that
(a) the Employee has the legal right to enter into this Agreement and to perform
all of the obligations on the Employee’s part to be performed hereunder in
accordance with its terms, and (b) the Employee is not a party to any agreement
or understanding, written or oral, and is not

 

14



--------------------------------------------------------------------------------

subject to any restriction, which, in either case, could prevent the Employee
from entering into this Agreement or performing all of the Employee’s duties and
obligations hereunder. The Company represents and warrants to the Employee that
it is duly authorized to enter into this Agreement and to perform all of its
obligations in accordance with its terms.

20. TAX MATTERS.

(a) WITHHOLDING. The Company may withhold from any and all amounts payable under
this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

(b) SECTION 409A COMPLIANCE.

(i) The intent of the parties is that payments and benefits under this Agreement
be exempt from or comply with Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be exempt
from, and, to the extent not exempt, in compliance therewith. To the extent that
any provision hereof is modified in order to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to the
Employee and the Company of the applicable provision without violating the
provisions of Code Section 409A. In no event whatsoever shall the Company be
liable for any additional tax, interest or penalty that may be imposed on the
Employee by Code Section 409A or damages for failing to comply with Code
Section 409A.

(ii) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amount or benefit upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding anything to the contrary in this
Agreement, if the Employee is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is considered “nonqualified deferred compensation” under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall not be made or provided until the date which is the earlier of
(A) the expiration of the six (6)-month period measured from the date of such
“separation from service” of the Employee, and (B) the date of the Employee’s
death, to the extent required under Code Section 409A. Upon the expiration of
the foregoing delay period, all payments and benefits delayed pursuant to this
Section 20(b)(ii) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Employee in a lump sum, and all remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.

(iii) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of

 

15



--------------------------------------------------------------------------------

the taxable year following the taxable year in which such expenses were incurred
by the Employee, (B) any right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (C) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

(iv) For purposes of Code Section 409A, the Employee’s right to receive
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

(v) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment or benefit under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code
Section 409A.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

SPIRIT REALTY CAPITAL, INC.

By:

 

 

Name:

 

 

Title:

 

 

EMPLOYEE

 

Thomas H. Nolan, Jr.

Amended and Restated Employment Agreement Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

SECTION 280G PROVISIONS

This Exhibit A sets forth the terms and provisions applicable to the Employee
pursuant to the provisions of Section 7(e) of the Agreement. This Exhibit A
shall be subject in all respects to the terms and conditions of the Agreement.
Capitalized terms used without definition in this Exhibit A shall have the
meanings set forth in the Agreement.

 

1.

Change in Control Prior to Publicly Traded Equity of Company. So long as the
Company and Holdco are described in Section 280G(b)(5)(A)(ii)(I) of the Code, in
the event that any payment that is either received by the Employee or paid by
the Company on the Employee’s behalf or any property, or any other benefit
provided to the Employee under the Agreement or under any other plan,
arrangement or agreement with the Company or any other person whose payments or
benefits are treated as contingent on a change of ownership or control of the
Company (or in the ownership of a substantial portion of the assets of the
Company) or any person affiliated with the Company or such person (but only if
such payment or other benefit is in connection with the Employee’s employment by
the Company) (collectively the “Company Payments”), would be subject to the tax
imposed by Section 4999 of the Code (and any similar tax that may hereafter be
imposed by any taxing authority) (the “Excise Tax”), the Company and Holdco each
shall, with respect to such Company Payments, use their best efforts to obtain a
vote satisfying the requirements of Section 2800(b)(5) of the Code, such that no
portion of the Company Payments will be subject to such Excise Tax. In the event
that a vote satisfying the requirements of Section 280G(b)(5) of the Code is not
obtained for any reason, then the Employee will be entitled to receive a portion
of the Company Payments having a value equal to $1 less than three (3) times the
Employee’s “base amount” (as such term is defined in Section 280G(b)(3)(A) of
the Code). Any reduction of the Company Payments pursuant to the foregoing shall
occur in the following order: (i) any cash severance payable by reference to the
Employee’s base salary or annual bonus; (ii) any other cash amount payable to
the Employee; (iii) any benefit valued as a “parachute payment;” and
(iv) acceleration of vesting of any equity award.

 

2.

Change in Control Upon or Following Publicly Traded Equity of Company. In the
event that Company Payments become payable to the Employee during any period in
which the Company or Holdco is not described in Section 280G(b)(5)(A)(ii)(I) of
the Code, the following shall apply:

 

  (a)

In the event that such Company Payments will be subject to the Excise Tax, the
Company shall pay to the Employee an additional amount (the “Gross-Up Payment”)
such that the net amount retained by the Employee, after deduction of any Excise
Tax on the Company Payments and any U.S. federal, state, and local income or
payroll tax or Excise Tax upon the Gross-Up Payment provided for by this
clause 2(a), but before deduction for any U.S. federal, state, and local income
or payroll tax on the Company Payments, shall be equal to the Company Payments.



--------------------------------------------------------------------------------

  (b)

For purposes of determining whether any of the Company Payments and Gross-Up
Payment (collectively, the “Total Payments”) will be subject to the Excise Tax
and the amount of such Excise Tax, (i) the Total Payments shall be treated as
“parachute payments” within the meaning of Section 280G(b)(2) of the Code, and
all “parachute payments” in excess of the “base amount” (as defined under
Section 280G(b)(3) of the Code) shall be treated as subject to the Excise Tax,
unless and except to the extent that, in the opinion of the Company’s
independent certified public accountants appointed prior to any change in
ownership (as defined under Section 280G(b)(2) of the Code) or tax counsel
selected by such accountants or the Company (the “Accountants”) such Total
Payments (in whole or in part) are not subject to the Excise Tax, and (ii) the
value of any non-cash benefits or any deferred payment or benefit shall be
determined by the Accountants in accordance with the principles of Section 280G
of the Code. In the event that the Accountants are serving as accountants or
auditors for the individual, entity or group effecting the change in control
(within the meaning of Section 280G of the Code), the Company shall appoint
another nationally recognized accounting firm to make the determinations
hereunder (which accounting firm shall then be referred to as the “Accountants”
hereunder). All determinations hereunder shall be made by the Accountants, who
shall provide detailed supporting calculations both to the Company and the
Employee at such time as it is requested by the Company or the Employee. The
determination of the Accountants shall be final and binding upon the Company and
the Employee.

 

  (c)

For purposes of determining the amount of the Gross-Up Payment, the Employee’s
marginal blended actual rates of federal, state and local income taxation in the
calendar year in which the change in ownership or effective control that
subjects the Employee to the Excise Tax occurs shall be used. In the event that
the Excise Tax is subsequently determined by the Accountants to be less than the
amount taken into account hereunder at the time the Gross-Up Payment is made,
the Employee shall promptly repay to the Company, at the time that the amount of
such reduction in Excise Tax is finally determined, the portion of the prior
Gross-Up Payment attributable to such reduction (plus the portion of the
Gross-Up Payment attributable to the Excise Tax and U.S. federal, state and
local income tax imposed on the portion of the Gross-Up Payment being repaid by
the Employee), plus interest on the amount of such repayment at the rate
provided in Section 1274(b)(2)(B) of the Code. In the event that the Excise Tax
is later determined by the Accountants or the Internal Revenue Service to exceed
the amount taken into account hereunder at the time the Gross-Up Payment is made
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up Payment), the Company shall make an
additional Gross-Up Payment in respect of such excess (plus any interest or
penalties payable with respect to such excess imposed by the applicable taxing
authority) promptly after the amount of such excess is finally determined.

 

  (d)

The Gross-Up Payment or portion thereof provided for in clause 2(c) above shall
be paid not later than the sixtieth (60th) day following an event occurring
which subjects the Employee to the Excise Tax; provided, however, that if the
amount of



--------------------------------------------------------------------------------

 

such Gross-Up Payment or portion thereof cannot be finally determined on or
before such day, the Company shall pay to the Employee on such day an estimate,
as determined in good faith by the Accountants, of the minimum amount of such
payments and shall pay the remainder of such payments (together with interest at
the rate provided in Section 1274(b)(2)(B) of the Code), subject to further
payments pursuant to clause 2(c) above, as soon as the amount thereof can
reasonably be determined. Subject to clauses 2(c) and 2(h) of this Exhibit A, in
the event that the amount of the estimated payments exceeds the amount
subsequently determined to have been due, such excess shall constitute a loan by
the Company to the Employee, payable on the fifth (5th) day after demand by the
Company (together with interest at the rate provided in Section 1274(b)(2)(B) of
the Code).

 

  (e)

The Employee shall promptly notify the Company in writing of any claim by any
taxing authority that, if successful, would require the payment by the Company
of a Gross-Up Payment; provided, however, that failure by the Employee to give
such notice promptly shall not result in a waiver or forfeiture of any of the
Employee’s rights under this Exhibit A except to the extent of actual damages
suffered by the Company as a result of such failure. If the Company notifies the
Employee in writing within fifteen (15) days after receiving such notice that it
desires to contest such claim (and demonstrates to the reasonable satisfaction
of the Employee its ability to pay any resulting Gross-Up Payment), the Employee
shall:

 

  (i)

give the Company any information reasonably requested by the Company relating to
such claim;

 

  (ii)

take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
selected by the Company that is reasonably acceptable to the Employee;

 

  (iii)

cooperate with the Company in good faith in order effectively to contest such
claim; and

 

  (iv)

permit the Company to participate in any proceedings relating to such claim;

provided, however, that the Company’s actions do not unreasonably interfere with
or prejudice the Employee’s disputes with the taxing authority as to other
issues; and provided, further, that the Company shall bear and pay on an
after-tax and as-incurred basis, all attorneys fees, costs and expenses
(including additional interest, penalties and additions to tax) incurred in
connection with such contest (including but not limited to those of the
Employee’s personal counsel) and shall indemnify and hold the Employee harmless,
on an after-tax and as-incurred basis,



--------------------------------------------------------------------------------

for all resulting taxes (including, without limitation, income and excise
taxes), interest, penalties and additions to tax.

 

  (f)

The Company shall be responsible for all charges of the Accountants.

 

  (g)

The Company and the Employee shall promptly deliver to each other copies of any
written communications, and summaries of any verbal communications, with any
taxing authority regarding the Excise Tax covered by this Exhibit A.

 

  (h)

Nothing in this Exhibit A is intended to violate the Sarbanes-Oxley Act of 2002
and to the extent that any advance or repayment obligation hereunder would do
so, such obligation shall be modified so as to make the advance a nonrefundable
payment to the Employee and the repayment obligation null and void.

 

  (i)

Notwithstanding the foregoing, any payment or reimbursement made pursuant to
this clause 2 shall be paid to the Employee promptly and in no event later than
the end of the calendar year next following the calendar year in which the
related tax is paid by the Employee or as otherwise provided under Treasury
Regulation §1.409A-3(i)(1)(v).

 

3. The provisions of this Exhibit A shall survive the termination of the
Employee’s employment with the Company for any reason and any amount payable
under this Exhibit A shall be subject to the provisions of Sections 20 of the
Agreement.



--------------------------------------------------------------------------------

EXHIBIT B

GENERAL RELEASE

I, Thomas H. Nolan, Jr., in consideration of and subject to the performance by
Spirit Realty Capital, Inc. (together with its subsidiaries, the “Company”), of
its obligations under the Amended and Restated Employment Agreement dated as of
July 17, 2013 (the “Agreement”), do hereby release and forever discharge as of
the date hereof the Company and its affiliates, subsidiaries and direct or
indirect parent entities and all present, former and future directors, officers,
agents, representatives, employees, predecessors, successors and assigns of the
Company and/or its affiliates, subsidiaries and direct or indirect parent
entities (collectively, the “Released Parties”) to the extent provided below
(this “General Release”). The Released Parties are intended to be third-party
beneficiaries of this General Release, and this General Release may be enforced
by each of them in accordance with the terms hereof in respect of the rights
granted to such Released Parties hereunder. Terms used herein but not otherwise
defined shall have the meanings given to them in the Agreement.

1. I understand that any payments or benefits paid or granted to me under
Section 7 of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive certain of the payments
and benefits specified in Section 7(d)(ii) of the Agreement unless I execute
this General Release and do not revoke this General Release within the time
period permitted hereafter. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
affiliates.

2. Except as provided in paragraphs 4 and 5 below and except for the provisions
of the Agreement which expressly survive the termination of my employment with
the Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or arising under any policies, practices or
procedures of



--------------------------------------------------------------------------------

the Company; or any claim for wrongful discharge, breach of contract, infliction
of emotional distress, defamation; or any claim for costs, fees, or other
expenses, including attorneys’ fees incurred in these matters) (all of the
foregoing collectively referred to herein as the “Claims”).

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, I am not waiving (i) any right to
the Accrued Benefits or any severance benefits to which I am entitled under the
Agreement, (ii) any claim relating to directors’ and officers’ liability
insurance coverage or any right of indemnification under the Company’s
organizational documents or otherwise, or (iii) my rights as an equity or
security holder in the Company or its affiliates.

6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim of the type described in paragraph 2 above as of the execution of
this General Release.

7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.



--------------------------------------------------------------------------------

8. I agree that this General Release and the Agreement are confidential and
agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel that I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone.

9. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization or any governmental entity.

10. I hereby acknowledge that Sections 7 through 13, 15, 17, 18 and 20 of the
Agreement shall survive my execution of this General Release.

11. I represent that I am not aware of any claim by me other than the claims
that are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.

12. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

13. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  1.

I HAVE READ IT CAREFULLY;

 

  2.

I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  3.

I VOLUNTARILY CONSENT TO EVERYTHING IN IT;



--------------------------------------------------------------------------------

  4.

I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 

  5.

I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]-DAY PERIOD;

 

  6.

I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 

  7.

I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  8.

I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:

 

 

   

DATED:

 

 